Citation Nr: 9908205	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  99-01 861	)	DATE
	)
	)



THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the November 20, 1996, attorney-fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
had active service from June 1968 to June 1970.


FINDINGS OF FACT

1.  The Board entered into a final decision affirming the 
RO's denial of an increased evaluation for the veteran's 
service-connected back disability on July 31, 1996; a notice 
of disagreement was received by the VA with respect to that 
claim after November 18, 1988; and the veteran's attorney was 
retained on November 20, 1996, within one year of the date of 
the Board's decision.

2.  The written fee agreement signed by the veteran and his 
attorney in November 1996 does not limit attorney fees to 
20 percent of past-due benefits.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits pursuant to the November 20, 1996, attorney-fee 
agreement have not been met.  38 U.S.C.A. § 5904 (West 1991); 
38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c) (West 1991); 38 C.F.R. § 20.609(c) 
(1998).

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of an increased evaluation for the 
veteran's service-connected back disability on July 31, 1996.  
A notice of disagreement pertaining to that decision was 
received in February 1991.  The record also reflects that the 
veteran and his attorney entered into a contingent fee 
agreement on November 20, 1996, to represent the veteran in 
connection with his claim for an increased evaluation for his 
back disability.

Based on this evidence, the Board finds that the November 20, 
1996, attorney-fee agreement satisfied the basic eligibility 
requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record reflects a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.

Following an appeal of the Board's decision to the Court and 
subsequent remand of the case through the Board to the RO, a 
rating decision dated in November 1998 granted an increased 
evaluation for the veteran's back disability.  This rating 
decision resulted in past-due benefits being payable to the 
veteran.  A January 1999 letter to the veteran and his 
attorney indicated that past-due benefits payable to the 
veteran had been computed at $2,551, and that 20 percent of 
that amount, $510.20, had been withheld as representing the 
maximum attorney fee payable from those past-due benefits.

However, in order to be entitled to payment of past-due 
benefits by the VA, the total fee payable, excluding 
expenses, cannot exceed 20 percent of the total amount of 
past-due benefits awarded.  See 38 U.S.C.A. § 5904(d)(1); 
38 C.F.R. § 20.609(h)(i).  The attorney-fee agreement in this 
case provides that:  "I hereby agree to pay the firm a 
reasonable fee based on a reasonable hourly amount contingent 
upon a successful outcome. . . ."  The agreement then notes 
that the VA withholds 20 percent of past-due benefits due to 
the veteran, and relates that:  "I understand that the amount 
of past-due benefits withheld may not pay the attorney fee in 
full and that I am responsible for the difference."

Since this agreement does not provide that past-due benefits 
payable by the VA are limited to 20 percent, the agreement 
does not satisfy the applicable statutory and regulatory 
requirements for payment of attorney fees by the VA from the 
veteran's past-due benefits.  Accordingly, attorney fees may 
not be awarded from past-due benefits pursuant to the 
November 20, 1996, attorney-fee agreement.


ORDER

Attorney fees may not be awarded from past-due benefits 
pursuant to the November 20, 1996, attorney-fee agreement, 
for the time period between June 9, 1998, and November 17, 
1998.



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals

